Case 8-19-72701-las Doc67/_ Filed 06/20/19 Entered 06/20/19 14:29:46

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

- ---- --X
IN RE:
CHAPTER 11
Ram Distributions Group LLC Case No. 19-72701-las
NOTICE OF APPEARANCE
Debtor. AND REQUEST FOR
anann- wenn X SERVICE OF PAPERS

 

 

PLEASE TAKE NOTICE, that the Law Offices of Scott R. Schneider hereby enters its
appearance as attorney for CLW Distributors, and pursuant to Bankruptcy Rules 2002 and 9010,
requests that my name be added to the mailing list maintained by the Clerk in the above matter
and that all notices given or required to be served in this matter be given to and served upon the
following:

The Law Offices of Scott R. Schneider
117 Broadway
Hicksville, NY 11801
(516) 433-1555

PLEASE TAKE FURTHER NOTICE, that the foregoing request includes not only
the notices and papers referred to in the above Rules, but and also includes, without limitation,
notices of any orders, pleadings, motions, or reply papers, memoranda and briefs in support of any
of the foregoing and any other decument brought before this Court with respect to these
proceedings, whether formal or informal, whether written or oral, and whether transmitted or
conveyed by mail delivery, telephone, telegraph, telex or otherwise.

DATED: Hicksville, New York

June 20, 2019 Vy LO Wie

Scott R. Schneider, Esq.
Attorney for CLW Distributors
117 Broadway

Hicksville, NY 11801

(516) 433-1555
